         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 FINTIV, INC.,                                      §
                                                    §    Civil Action No.: 6:18-CV-372-ADA
                                                    §
                 Plaintiff,                         §
                                                    §           JURY TRIAL DEMANDED
 v.                                                 §
                                                    §
 APPLE INC.,                                        §
                                                    §
                 Defendant.                         §



            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Fintiv, Inc. (“Fintiv” ), by and through its attorneys, for its First Amended

Complaint against Defendant Apple Inc. (“Apple” ), hereby alleges the following:

                              I.      NATURE OF THE ACTION

               This is a patent infringement action to end Defendant’s unauthorized and infringing

manufacture, use, sale, offering for sale, and/or importation of methods and products incorporating

Plaintiff’s patented inventions.

               Fintiv is the owner of all right, title, and interest in and to United States Patent No.

8,843,125 (the “’125 Patent” ), issued September 23, 2014 and titled “System and Method for

Managing Mobile Wallet and its Related Credentials.” A true and correct copy of the ’125 Patent

is attached hereto as Exhibit A.

               Apple manufactures, provides, sells, offers for sale, imports, and/or distributes

products and services which directly infringe the ’125 Patent. Further, Apple indirectly infringes
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 2 of 24




the ’125 Patent by inducing and/or contributing to infringement by others, including Apple device

users, card issuers, and card issuer’s authorized service providers.

               Fintiv seeks monetary damages and prejudgment interest for Defendant’s past and

continuing infringement of the ’125 Patent.

                                        II.     PARTIES

               Plaintiff Fintiv, Inc. is a Delaware corporation having a principal place of business

at 801 Barton Springs, Austin, Texas 78704. Fintiv is a corporation in good standing in the State

of Delaware. A true and correct copy of the Certificate of Good Standing issued by Delaware’s

Secretary of State is attached hereto as Exhibit B.

               Defendant Apple Inc. is a corporation organized and existing under the laws of

California and has a regular and established places of business at 12535 Riata Vista Circle and

5501 West Parmer Lane, Austin, Texas. Apple employs thousands of people, including hundreds

of engineers, who work at these locations in Texas. The work done at these Apple locations in

Texas includes work related to Apple’s iPhones and Apple Watch products. Apple can

electronically access documents at its facilities in California and elsewhere from these locations in

Austin, Texas, as found, inter alia, in e-Watch Inc. v. Apple Inc., No. 2:13-CV-01061-JRG-RSP,

2016 WL 7338342, at *2 (E.D. Tex. Dec. 19, 2016) and TracBeam, LLC v. Apple Inc., No. 6:14-

CV-680, 2015 WL 5786449 (E.D. Tex. Sept. 29, 2015).

               Apple also operates brick-and-mortar Apple Stores at Barton Creek Square, Austin,

Texas and at Apple Domain Northside, Austin, Texas. See www.apple.com/retail/. Apple uses,

offers for sale and sells iPhones and Apple Watch products that include Apple’s Wallet

functionality at these Apple Stores. Apple may be served with process through its registered agent

for service in Texas: CT Corporation System, 1999 Bryant Street, Suite 900, Dallas, Texas 75201.




                                                -2-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 3 of 24




                                 III.    JURISDICTION AND VENUE

               This is an action for patent infringement, which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 282, 284, and 285. The Court has jurisdiction

over the subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

               This Court has personal jurisdiction over Apple because it has committed acts

giving rise to this action within Texas and within this judicial district. Defendant also regularly

does business or solicits business in this District and in Texas, engages in other persistent courses

of conduct and derives substantial revenue from products and/or services provided in this District

and in Texas, and has purposefully established substantial, systematic, and continuous contacts

within this District and should reasonably expect to be sued in a court in this District. For example,

Apple has offices in this District and has a Texas registered agent for service. Apple operates a

website that solicits sales of the infringing products by consumers in this District and in Texas, has

entered into partnerships with numerous resellers and distributors to sell and offer for sale the

infringing products to consumers in this District and in Texas, both online and in stores, and offers

support service to customers in this District and Texas. Given these contacts, the Court’s exercise

of jurisdiction over Apple will not offend traditional notions of fair play and substantial justice.

               Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§ 1391(b),

(c) and l400(b) because Apple has an established place of business in this District, including at

12535 Riata Vista Circle and 5501 West Parmer Lane, Austin, Texas, has committed acts within

this judicial district giving rise to this action, and Apple continues to conduct business in this

judicial district, including one or more acts of making, selling, using, importing and/or offering for

sale infringing products or providing support service to Apple’s customers in this District.




                                                -3-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 4 of 24




                                IV.     THE PATENT-IN-SUIT

               The ’125 Patent relates to management of virtual cards stored on mobile devices

and discloses provisioning a contactless card in a mobile device with a mobile wallet application.

               The specification of the ’125 Patent identifies technical problems in the prior art

and claims improvement to these problems. For instance, the specification explains that prior art

lacked “an effective means to manage various payment applets residing within the mobile device.”

(’125 Patent at 1:63-67.) Moreover, prior art implementations did not enable a user to “view any

account specific information stored within the SE [Secure Element] or manage such applications

with or without the use of POS [Point of Sale] equipment.” Id. at 2:19-29. The specification

further explains that “[a]nother limitation of current mobile wallet applications is the lack of

support providing for such technology. . . . Accordingly, users may often be bombarded with

various applications that may be inapplicable to the user, making the process more difficult than

necessary.”   Id. at 2:30-44. Finally, the prior art did not allow for an easy way to update

information: “As various service providers operate independently from one another, when an

update is required by a particular service provider, each individual application is typically updated

separately.” Id. at 2:45-52. In essence, the ’125 Patent claims a technical solution to these

problems through a mobile wallet application and mobile wallet management system to store

contactless cards in a secure element. The claimed technical solution is further incorporated in at

least claims 11, 18, and 23 of the ’125 patent.

               Fintiv owns all substantial and material rights to and interests in the ’125 Patent,

including the right to recover damages for all past and future infringement thereof.

               The ’125 Patent is valid and enforceable.




                                                  -4-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 5 of 24




                 COUNT I:        DIRECT INFRINGEMENT OF THE ’125 PATENT

               Fintiv incorporates paragraphs 1 through 15 herein by reference.

               Apple, without authorization or license from Fintiv, has been and is presently

directly infringing at least claim 11, 18, and 23 of the ’125 Patent, as infringement is defined by

35 U.S.C. § 271(a), including through making, using (including for testing purposes), selling,

offering for sale, and/or importing infringing products. Apple is thus liable for direct infringement

of the ’125 Patent pursuant to 35 U.S.C. § 271(a). Exemplary infringing products include Apple

iPhone devices (including, at least, iPhone 6, 6 Plus, 6s, 6s Plus, SE, 7, 7 Plus, 8, 8 Plus, X, XR,

XS, XS Max), Apple Watch devices (including, at least, Series 1, Series 2, Series 3, and Series 4),

and the Apple Wallet Application (collectively, “the Apple Devices” ).

               Claim 11, for example, recites:

       A method for provisioning a contactless card applet in a mobile device comprising a mobile
       wallet application, the method comprising:

       activating the mobile wallet application;

       connecting to a Trusted Service Manager (TSM) system;

       synchronizing the mobile wallet application with the TSM system;

       displaying a contactless card applet based on attributes of the mobile device;

       receiving a selection of a contactless card applet;

       retrieving a widget and a wallet management applet (WMA) corresponding to the
       contactless card applet; and

       provisioning the selected contactless card applet, the widget, and the WMA.

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to provision a contactless card in a mobile device that includes a mobile wallet

application. All of this functionality is disclosed in at least claim 11 of the ’125 patent.




                                                 -5-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 6 of 24




https://www.apple.com/apple-pay/ (last visited on 11/6/2018).




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf          at   p.   47   (last   visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to activate a mobile wallet application. All of this functionality is disclosed in at least

claim 11 of the ‘125 patent.




                                                 -6-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 7 of 24




https://www.apple.com/apple-pay/ (last accessed on 11/6/2018).




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf       at   p.   47   (last   visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to connect to a Trusted Service Manager (TSM) system. All of this functionality is

disclosed in at least claim 11 of the ’125 Patent.




                                                -7-
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 8 of 24




https://support.apple.com/en-us/HT203027 (last accessed on 9/5/2018).




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf    at   p.   47   (last   visited

11/6/2018).




                                             -8-
         Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 9 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf at p. 48-49 (last visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to synchronize the mobile wallet application with the TSM system. All of this

functionality is disclosed in at least claim 11 of the ’125 Patent.




                                                 -9-
       Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 10 of 24




https://support.apple.com/en-us/HT203027 (last accessed on 9/5/2018).




                                            - 10 -
       Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 11 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf at p. 48-49 (last visited

11/6/2018).




                                          - 11 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 12 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf            at   p.   49   (last   visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to display a contactless card applet based on attributes of the mobile device. All of

this functionality is disclosed in at least claim 11 of the ’125 Patent.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf            at   p.   47   (last   visited

11/6/2018).




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf            at   p.   48   (last   visited

11/6/2018).




                                                - 12 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 13 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf at p. 48-49 (last visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to receive a selection of a contactless card applet. All of this functionality is disclosed

in at least claim 11 of the ’125 Patent.




                                                - 13 -
       Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 14 of 24




https://support.apple.com/en-us/HT203027 (last accessed on 9/5/2018).




                                            - 14 -
       Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 15 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf at p. 48-49 (last visited

11/6/2018).




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf   at   p.   49   (last   visited

11/6/2018).




                                           - 15 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 16 of 24




               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to retrieve a widget and a wallet management applet (WMA) corresponding to the

contactless card applet. All of this functionality is disclosed in at least claim 11 of the ’125 Patent.




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf           at   p.   49   (last   visited

11/6/2018).




                                                 - 16 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 17 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf            at   p.   50   (last   visited

11/6/2018).

               As reflected in Apple’s own product literature illustrated below, the Apple Devices

are enabled to provision the selected contactless card applet, the widget, and the WMA. All of

this functionality is disclosed in at least claim 11 of the ’125 Patent.




                                                - 17 -
       Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 18 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf   at   p.   49   (last   visited

11/6/2018).




                                           - 18 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 19 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf        at   p.   50   (last   visited

11/6/2018).

               COUNT II:       INDIRECT INFRINGEMENT OF THE ’125 PATENT

               Fintiv incorporates paragraphs 1 through 25 herein by reference

               At least since Apple’s receipt of notice and/or the filing of the original Complaint

on December 21, 2018 (Dkt. 1), Apple has been indirectly infringing, and continues to indirectly

infringe, at least claims 11, 18, and 23 of the ’125 Patent through its partners’ and service

operators’, including merchants and end-users, direct infringement of at least claims 11, 18, and

23 of the ’125 Patent through, at least, use of the Apple Devices that include the Apple infringing

embedded technology, without authorization or license from Fintiv. Such partners and service

operators include hundreds of banks in the United States. See https://support.apple.com/en-

us/HT204916 (last visited 4/2/2019).

               Apple is contributing to the infringement by others and/or inducing infringement

by others, by, among other things, providing a mobile wallet that enables the provisioning of

contactless cards. Apple has also contributed and/or induced, and continues to contribute and/or

induce the infringement of at least claims 11, 18, and 23 of the ’125 Patent by contributing to

and/or inducing its partners and service operators to use Apple’s products, such as the Apple

Devices, in an infringing manner as described above, including encouraging and instructing its

partners and service operators through software and documentation provided by Apple. For

example, Apple’s websites specifically instruct and show end-users how to install and manage

cards (e.g., debit and credit cards) through Apple Wallet on Apple Devices. See, e.g.,

https://support.apple.com/en-us/HT204506 (last visited 4/8/2019); https://support.apple.com/en-

us/HT204003 (last visited 4/8/2019);




                                              - 19 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 20 of 24




https://www.apple.com/business/site/docs/iOS_Security_Guide.pdf (last visited 4/8/2019);

https://developer.apple.com/wallet/ (last visited 4/2/2019);

https://developer.apple.com/library/archive/documentation/UserExperience/Conceptual/PassKit_

PG/index.html#//apple_ref/doc/uid/TP40012195 (last visited 4/2/2019).

               Apple has specifically intended to encourage its partners and service operators use

its products that infringe at least claims 11, 18, and 23 of the ’125 Patent by, at a minimum,

providing access to support, training, tutorials, and instructions, including a video demonstration

with a step-by-step guide detailing how to use Apple Wallet, for its infringing products to its

partners and service operators to enable them to infringe at least claims 11, 18, and 23 of the

’125 Patent, as described above. See, e.g.,

https://developer.apple.com/videos/play/wwdc2018/720/?time=1347 (last visited 4/2/2019);

https://developer.apple.com/library/archive/documentation/UserExperience/Conceptual/PassKit_

PG/YourFirst.html#//apple_ref/doc/uid/TP40012195-CH2-SW1 (last visited 4/2/2019).

               Apple has known, at least as early as the service of the original Complaint, that its

infringing products, such as Apple Wallet on Apple Devices, cannot be used without infringing

the technology claimed in the ’125 Patent, as described above, and are not staple articles of

commerce suitable for substantial non-infringing uses. Apple has known, at least as early as the

service of the original Complaint, that its infringing products, such as Apple Wallet on Apple

Devices, are especially made or adapted for use that results in infringement of the ’125 Patent as

described above.

               Fintiv has been damaged by Apple’s infringement of the ’125 Patent and will

continue to be damaged by such infringement. Fintiv is entitled to recover damages from Apple




                                               - 20 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 21 of 24




to compensate it for Apple’s infringement, as alleged above, in an amount measured by no less

than a reasonable royalty under 35 U.S.C. § 284.

                                 V.      DEMAND FOR JURY TRIAL

       Fintiv demands a trial by jury of any and all issues triable of right before a jury.

                                VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Fintiv respectfully requests that the Court:

       A.     Enter a judgment that Apple directly infringes, contributorily infringes, and/or

              induces infringement of one or more claims of the ’125 Patent;

       B.     Enter a judgment awarding Plaintiff Fintiv all damages adequate to compensate it

              for Defendant Apple’s direct or contributory infringement of, or inducement to

              infringe, the ’125 Patent, including all pre-judgment and post-judgment interest at

              the maximum rate permitted by law;

       C.     Declare this case exceptional pursuant to 35 U.S.C. §285; and

       D.     Award Plaintiff Fintiv its costs, disbursements, attorneys’ fees, and such further

              and additional relief as is deemed appropriate by this Court.




                                               - 21 -
      Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 22 of 24




Dated: April 9, 2019              RESPECTFULLY SUBMITTED,

                                  By: /s/ Jonathan K. Waldrop
                                       J. Mark Mann (Texas Bar No. 12926150)
                                       mark@themannfirm.com
                                       G. Blake Thompson (Texas Bar No. 24042033)
                                       blake@themannfirm.com
                                       MANN | TINDEL | THOMPSON
                                       300 W. Main Street
                                       Henderson, Texas 75652
                                       913 Franklin Ave., Suite 201
                                       Waco, Texas 76701
                                       Telephone: (903) 657-8540
                                       Facsimile: (903) 657-6003

                                       Andy Tindel (Texas Bar No. 20054500)
                                       atindel@andytindel.com
                                       MANN | TINDEL | THOMPSON
                                       112 E. Line Street, Suite 304
                                       Tyler, Texas 75702
                                       Telephone: (903) 596-0900
                                       Facsimile: (903) 596-0909

                                       Craig D. Cherry (Texas Bar No. 24012419)
                                       ccherry@haleyolson.com
                                       HALEY & OLSON, P.C.
                                       100 N. Ritchie Road, Suite 200
                                       Waco, Texas 76701
                                       Telephone: (254) 776-3336
                                       Facsimile: (254) 776-6823

                                       Jonathan K. Waldrop (CA Bar No. 297903)
                                       (Admitted in this District)
                                       jwaldrop@kasowitz.com
                                       Darcy L. Jones (CA Bar No. 309474)
                                       (Admitted in this District)
                                        djones@kasowitz.com
                                       Marcus A. Barber (CA Bar No. 307361)
                                       (Admitted in this District)
                                        mbarber@kasowitz.com
                                       John W. Downing (CA Bar No. 252850)
                                       (Admitted in this District)
                                        jdowning@kasowitz.com
                                       Heather S. Kim (CA Bar No. 277686)
                                       (Admitted in this District)
                                       hkim@kasowitz.com
                                       Jack Shaw (CA Bar No. 309382)
                                       (Admitted in this District)
                                        jshaw@kasowitz.com
                                       Gurtej Singh (CA Bar No. 286547)
                                       (Admitted in this District)
                                        gsingh@kasowitz.com


                                   - 22 -
Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 23 of 24




                                 KASOWITZ BENSON TORRES LLP
                                 333 Twin Dolphin Drive, Suite 200
                                 Redwood Shores, California 94065
                                 Telephone: (650) 453-5170
                                 Facsimile: (650) 453-5171

                                 Daniel C. Miller (NY Bar No. 4232773)
                                 (pro hac vice)
                                 KASOWITZ BENSON TORRES LLP
                                 1399 New York Avenue NW, Suite 201
                                 Washington, DC 20005
                                 Telephone: (202) 760-3400
                                 Facsimile: (202) 760-3401
                                 Email: dcmiller@kasowitz.com

                                 Rodney R. Miller (Texas Bar No. 24070280)
                                 (Admitted in this District)
                                  KASOWITZ BENSON TORRES LLP
                                 1349 West Peachtree Street N.W., Suite 1500
                                 Atlanta, Georgia 30309
                                 Telephone: (404) 260-6080
                                 Facsimile: (404) 260-6081
                                 Email: rmiller@kasowitz.com

                                 Attorneys for Plaintiff
                                 FINTIV, INC.




                             - 23 -
        Case 6:18-cv-00372-ADA Document 28 Filed 04/09/19 Page 24 of 24



                             CERTIFICATE OF SERVICE


       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 9th

day of April, 2019.


                                              /s/ Jonathan K. Waldrop
                                                  Jonathan K. Waldrop




                                             - 24 -
